41 So. 3d 996 (2010)
William Stephen TIERNEY & Woods Oviatt Gilman, LLP, Appellant,
v.
Tamara VANCE, Jason Vance, and Michael Scaglione, Appellees.
No. 3D10-498.
District Court of Appeal of Florida, Third District.
August 4, 2010.
Marshall Dennehey Warner Coleman & Goggin and Craig S. Hudson and Jonathan E. Kanov, Fort Lauderdale, for appellant.
Avila Rodriguez Hernandez Mena & Ferri and Wilfredo A. Rodriguez, and Martha R. Mora-Fernandez, Miami, for appellees.
Before COPE and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
William Stephen Tierney and Woods Oviatt Gilman, LLP, appeal an order denying their motion to dismiss for lack of personal jurisdiction pursuant to paragraph 43.193(1)(b), Florida Statutes (2009). We affirm on authority of Venetian Salami Co. v. Parthenais, 554 So. 2d 499, 502 (Fla.1989), and Beta Drywall Acquisition, LLC v. Mintz & Fraade, P.C., 9 So. 3d 651 (Fla. 4th DCA), review denied, 22 So. 3d 538 (Fla.2009).
Affirmed.